Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8-9, 16-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (Pub. No.: US 2017/0050560 A1) in view of Mike et al. (KR 20100084650 A, machine translated).


Regarding claim 1, Kuang teaches a method for controlling a current (FIG. 4, Current Control Circuitry, 421) of a light-emitting diode to emit a desired luminous flux (FIG. 4, LED arrays 441 of LED units 424 and paragraph [0011], “a plurality of LEDs for illuminating an area”), 
wherein the current is defined in dependence on a time during which the light-emitting diode was energized (FIG. 13B and paragraph [0049], “the micro-controller 420 may increase the target current value 422 provided to the current control circuitry 421 over time as the LEDs age”, and
wherein the current is additionally defined in dependence on an operating parameter (paragraph [0049], “the pulse width modulation duty cycle”) of the light-emitting diode which existed during energizing of the light-emitting diode,
wherein the light-emitting diode is energized using the current to generate the desired luminous flux (paragraph [0049], “the current control circuitry 421, by itself or under control of the micro-controller 420, controls the amount of LED current based upon factors including the operational temperature of the LEDs 442 and the age of the LEDs 442”), 
wherein the current is defined in dependence on an operating parameter (paragraph [0049], “the pulse width modulation duty cycle”) of the light-emitting diode which existed during the energizing of the light-emitting diode, 

the duty cycle of the pulse-width- modulated current signal is increased proportionally to the decrease of the luminous flux of the light-emitting diode
wherein a duty cycle of the pulse-width-modulated current signal is increased proportionally over lifetime of the light-emitting diode during the energizing of the light-emitting diode (Kuang, paragraph [0049], “the current control circuitry 421 in this example may be configured to start with relatively low PWM duty cycle (e.g., 43%) when the LEDs 442 are new, and gradually increase the duty cycle over lifetime of LEDs 442 to maximum duty cycle of, e.g, 93% at 150 months”).
Kuang does not explicitly disclose a value of a time derivative of a luminous flux degradation with aging/over lifetime.
Mike teaches a value of a time derivative of a luminous flux degradation with aging/over lifetime (paragraph [0066], “the “ambient temperature duty cycle” term of Equation 1 may be a function of a predetermined time in some implementations (eg, to compensate for gradual aging and luminous flux degradation of LEDs over time)”.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Kuang in view of Mike  to incorporate feature of duty cycle of the pulse-width-modulated current signal is increased proportionally with a value of a time derivative of a luminous flux degradation  

Regarding claim 2, Kuang as modified above further teaches the operating parameter represents the temperature of the light-emitting diode during the energizing (paragraph [0049], “controls the amount of LED current based upon factors including the operational temperature of the LEDs 442”), in particular a temperature of an active zone of the light-emitting diode (paragraph [0050], “micro-controller 420 to determine the maximum current setting for LEDs 442 to be applied by current control circuitry 421.  In general, so long as the LED junction temperature is below the maximum permissible level”).  

Regarding claim 3, Kuang as modified above further teaches a value for the current is ascertained in dependence on the time of the energizing (paragraph [0049], “The micro-controller 420 preferably stores information representing a chart similar to FIG. 13A or 13B (in the form of, e.g., an internal table) so that the target current 422 can be readily adjusted in response to the recorded age of the LEDs 442 as reflected by the numeric value stored in the lifetime counters”) and in dependence on the operating parameter during the energizing based on at least one formula and/or with the aid of at least one table and/or characteristic curve and/or based on at least one theoretical 

Regarding claim 4, Kuang as modified above further teaches the operating parameter represents an amperage or a voltage of the current (paragraph [0049], “the pulse width modulation duty cycle (in terms of percentage) that may be used to achieve the specified LED current for each entry”), and FIG. 12 and paragraph [0052], “The peak current value and duty cycle information allow the area of graph in FIG. 12 to be determined, which in turn allows determination of the average current”).

Regarding claim 8, Kuang as modified above further teaches the current for activating the light-emitting diode is ascertained after a predetermined period of time and subsequently the light-emitting diode is activated using the ascertained current (FIG. 14A and 14B and paragraph [0050], “Micro-controller 420 may then determine a target current setting for current control circuitry 421 based on predefined temperature/current derating information stored in local memory accessible to the micro-controller 420.  Examples of current derating curves showing the maximum forward LED current versus operational temperature are illustrated in FIGS. 14A and 14B”).

Regarding claim 9, Kuang as modified above further teaches the duty cycle of the pulse-width-modulated current signal is increased in dependence on a temperature of the light-emitting diode (paragraph [0052], “the LED current is pulse width modulated, and duty cycle set, according to the target current level as set by the current control circuitry 421.  The LED current level stays relatively constant across pulses.  As the LED temperature increases, the current level is decreased, under management of the current control circuitry 421”).  

Regarding claim 16, Kuang as modified above further teaches control unit (FIG. 4, Current Control Circuitry, 421), which is designed to execute a method as claimed in claim 1.

Regarding claim 17, Kuang as modified above further teaches the operating parameter further comprises the duty cycle of the pulse-width modulated current signal of the current (paragraph [0055], “micro-controller 420 may instruct the current control circuitry 421 to reduce the PWM duty cycle for the affected LED units 424 by an appropriate amount”).

Regarding claim 20, Kuang as modified above further teaches a value for the current is further defined in dependence on a time step to a next time at which a subsequent current value is to be determined (paragraph [0049], “Thus, the current control circuitry 421 in this example may be configured to start with relatively low PWM 

Regarding claim 21, Kuang as modified above further teaches the value of the time derivative of the luminous flux degradation of the light-emitting diode during the energizing of the light-emitting diode is based on a slope of a degradation curve at a point in time when the current is defined (Mike (paragraph [0064], “determination of a suitable slope term may include selecting an initial seed value for the "slope" term, iterating the method 700 over an estimated thermal transition period (eg, 20-30 minutes), and generating the generated Measuring the color temperature of the light periodically (eg every 30 seconds) and plotting these color temperature measurements against time”)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaung and Mike as applied to claim 1 above, and further in view of Baek (Pub. No.: US 2017/0127497 A1).

Regarding claim 5, combination of Kuang and Mike teaches limitations of claim 1 but does not disclose the operating parameter represents an ambient humidity at the light- emitting diode.  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuang and Mike in view of Baek to incorporate the operating parameter represents an ambient humidity at the light- emitting diode to control the brightness of light output by the LED (Baek, paragraph [0064]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaung and Mike as applied to claim 1 above, and further in view of Takacs et al. (Patent No.: US 10,436,422 B1).

Regarding claim 6, combination of Kuang and Mike teaches limitations of claim 1 but does not disclose   the operating parameter represents a presence of a predetermined gas, in particular a concentration of the predetermined gas at the light-emitting diode.

Takacs teaches the operating parameter represents a presence of a predetermined gas, in particular a concentration of the predetermined gas at the light-emitting diode (column 8, lines 57-62 “One or more or all of the lamps may also have gasses (e.g., CO, CO2, methane, etc.), products of combustion, smoke, humidity… etc.” and column 13, lines 40-41, “in certain embodiments of an LED lamp, the active function comprises a gas presence sensor”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  combination of Kuang and Mike in view of Takacs to incorporate particular presence of gas at the light- emitting diode as active function to operate the light-emitting diode (Takacs, column 13, lines 40-41).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaung and Mike as applied to claim 1 above, and further in view of Dimitriadis (Pub. No.: US 2015/0235840 A1).

Regarding claim 7, combination of Kuang and Mike teaches limitations of claim 1 but does not disclose at least one second light-emitting diode is provided, wherein the light- emitting diodes generate electromagnetic radiations having different wavelength ranges, wherein one current value is ascertained for each of the two light-emitting diodes, and wherein the two light-emitting diodes are each supplied using the ascertained current value. 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  combination of Kuang and Mike in view of Dimitriadis to incorporate he light- emitting diodes generate electromagnetic radiations having different wavelength ranges applied respective current as The intensity of the electromagnetic radiation emitted by LED units 520 can be varied by adjusting the amount of current flowing through LED (Dimitriadis, paragraph [0050]).
 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaung and Mike as applied to claim 1 above, and further in view of Klostermeier (Pub. No.: EP -952757 A2, machine translated).

Regarding claim 11, combination of Kuang and Mike teaches limitations of claim 1 but does not disclose the current for activating the light-emitting diode is increased in dependence on a chronological change of the luminous flux degradation of the light- emitting diode.

Klostermeier teaches the current for activating the light-emitting diode is increased in dependence on a chronological change of the luminous flux degradation of the light- emitting diode (paragraph [0017], “To determine the degradation value, the control unit 2 detects and registers the operating time of the light-emitting diodes and preferably also their electrical power” and “this degradation value available for a corresponding setting of the control current”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Kuang and Mike in view of Klostermeier to incorporate current activation regarding degradation of the light- emitting diode In order to compensate for the decrease in brightness that has occurred in the meantime (Klostermeier, paragraph [0018]).

Regarding claim 12, Kuang as modified above further teaches the luminous flux degradation of the light-emitting diode is ascertained in dependence on the temperature of the light-emitting diode (Klostermeier, paragraph [0017], “determine the degradation value, the control unit 2 detects and registers the operating time of the light-emitting their operating temperature”). 

Regarding claim 13, Kuang as modified above further teaches the luminous flux degradation of the light-emitting diode is ascertained in dependence on the time of the energizing of the light-emitting diode (Klostermeier, paragraph [0017], “an operating hours counter 3 can be used as a means for recording the operating time, which determines the current flow duration, and the electrical power can also be recorded using a suitable measuring device”).
 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaung and Mike as applied to claim 1 above, and further in view of Cui et al (Pub. No.: CN 107240551 (A), machine translated).

Regarding claim 18, combination of Kuang and Mike teaches limitations of claim 1 but does not disclose the operating parameter further comprises a presence of a corrosive gas.
Cui teaches the operating parameter further comprises a presence of a corrosive gas (Paragraph [0052], “The experimental results show that no corrosion points are observed in the silver alloy bonding wire exposed to H2S, and it has passed the reliability test of LED; it still maintains a certain bonding strength after being tested by the laboratory anti-aging equivalent test for 10,000 hours”, here H2S is a corrosive gas)
Regarding claim 19, Kuang as modified above the corrosive gas comprises NOx or H2S (paragraph [0052], H2S).

Response to Arguments
Claim Reiections - 35 U.S.C. 102 and 103 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on Kuang applied in the amended/added limitation teaching or matter specifically challenged in the argument. New prior art of Mike is combined with Kuang teaching to reject amended claim 1.

Rejection of Claims 2-9, 11-13 sustained as these clams are each dependent 
New Claims 

New claims 17-21 are examined in this OA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdullah Riyami can be reached on 571-20-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831